NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
Claims 1, 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an oil separator, comprising: wherein the first muffler comprises a separation plate disposed in the chamber in a direction of a flow path of the refrigerant. wherein the duct has a section through which the refrigerant passes, and the depth dimension is set to be larger than a geometrical dimension of the section such that the chamber forms at least one expansion chamber which extends radially from the wall of the duct in the first section. wherein the duct and the inlet each have an axis in a same direction, and the refrigerant enters the oil separator along the axis; a radial dimension of the chamber is the depth dimension, and a distance from the first wall to the axis is greater than a distance from the second wall to the axis. wherein the duct and the inlet each have an axis in a same direction, and the refrigerant enters the oil separator along the axis; the chamber comprises: a first space, which is provided with a separation plate in a direction of a flow path of the refrigerant and having a first length dimension; a second space downstream of the first space, the second space having a second length dimension; and a connection passage between the first space and the second space, via which the refrigerant flows from the first space to the second space, a distance from the first wall to the axis is greater than a distance from the second wall to the axis.
The closest prior art reference is: Cui (CN-104964494-A):
 	Cui discloses an oil separator, comprising: an inlet configured to receive a refrigerant; a duct through which the refrigerant flows, the duct having a circumferential wall and comprising: a first section comprising a first muffler adjacent to the inlet, the first muffler comprising a chamber defined by a first wall of the first section and designed to have a length dimension in a length direction of the duct and a depth dimension intersecting the length dimension; and a second section downstream of the first section, a second circumferential wall of the second section being provided with a second muffler; and an oil separation assembly through which the refrigerant passing through the duct passes.
However, Cui does not disclose wherein the first muffler comprises a separation plate disposed in the chamber in a direction of a flow path of the refrigerant. wherein the duct has a section through which the refrigerant passes, and the depth dimension is set to be larger than a geometrical dimension of the section such that the chamber forms at least one expansion chamber which extends radially from the wall of the duct in the first section. wherein the duct and the inlet each have an axis in a same direction, and the refrigerant enters the oil separator along the axis; a radial dimension of the chamber is the depth dimension, and a distance from the first wall to the axis is greater than a distance from the second wall to the axis. wherein the duct and the inlet each have an axis in a same direction, and the refrigerant enters the oil separator along the axis; the chamber comprises: a first space, which is provided with a separation plate in a direction of a flow path of the refrigerant and having a first length dimension; a second space downstream of the first space, the second space having a second length dimension; and a connection passage between the first space and the second space, via which the refrigerant flows from the first space to the second space, a distance from the first wall to the axis is greater than a distance from the second wall to the axis.
Further, there appears to be no reason to modify the apparatus of Cui to come up with the claimed invention.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763